Title: To Benjamin Franklin from Claude-Mammès Pahin de Champlain de La Blancherie, 1 January 1782
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


  Monsieur le Docteur,
1er. Janvier 1782 hotel Villayer rue st. André des arcs
J’ai engagé les artistes qui ont exposé des ouvrages aux assemblées depuis le mois de juillet d’en réunir les principaux dans tous les genres à l’assemblée du Vendredi 4 de ce mois qui aura lieu à cinq heures de l’après midi jusqu’à neuf. Je suplie Votre Excellence de Vouloir bien l’honnorer de sa présence et donner aux artistes cette recompense de leurs Travaux, de l’en rendre juge et protectrice. Il me seroit glorieux, Monsieur, si Je pouvois rapporter à la protection de Votre Excellence quelques uns des avantages qu’offre au public de Tous les pays l’établissement de la correspondance générale et gratuite pour les sciences et les arts. Je n’aurai rien à desirer, Monsieur, si mes soins pour seconder les vues de Votre Excellence pour les progrès des connoissances peuvent, pendant de longues années, me mériter de plus en plus les Témoignages de sa protection. Tel est l’objet de mes vœux. Je prie Votre Excellence de l’agréer, particulièrement en ce renouvellement d’année ainsi que les hommages du profond respect avec lequel je suis, De Votre Excellence Monsieur Le très humble et très obéissant serviteur
La Blancherie

P.S. Les Dames seront reçues sans distinction d’heure.
  M. franklin Ministre Plénipotentiaire des Etats unis d’amérique

 
Notation: La Blancherie 1. Jan. 1782.
